Title: From George Washington to a Board of General Officers, 28 May 1779
From: Washington, George
To: Board of General Officers



Gentlemen
Head Qrs Middle Brook May the 28: 1779

When you have adjusted the Arrangements and points of rank in the cases more particularly mentioned in the Orders of Yesterday—You will be pleased to take into consideration the relative rank of the Colonels of Artillery, except in the instance between Colonels Lamb & Harrison, which has been already determined.
You will also settle the rank of the Four Artillery Regiments. This last was reported by a Board of Officers at the White plains; but the Arrangement having been generally remonstrated against from a belief—that it was founded on an entire misconception or mistake of facts, it is necessary to have the matter taken up again and the order of their Arrangement fixed. You will find the Claims of the Colonels inclosed and their Observations respecting the precedence of their Regiments. I have also transmitted the Journals of Congress for 1776, the only Volume I have, which may possibly be material in the course of your deliberations. Genl Knox having expressed a disinclination to sit on this Board from the particular nature of the Business he is execused. You will be pleased to return me the papers with the Report. I have the Honor to be with great esteem Gent. Yr Most Obed. servt
Go: Washington
